Citation Nr: 0033533	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-18 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the knees and feet.

2.  Entitlement to service connection for a shoulder 
disability.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO).

REMAND

The Board notes that the issue presented on appeal was 
whether new and material evidence had been submitted to 
reopen the claim for service connection for osteoarthritis of 
the knees and feet.  The record reflects that, in a March 
1997 rating decision, the veteran was denied service 
connection for arthritis of the knees and feet, as well as 
denied service-connection for hearing loss and a shoulder 
disability.  At a RO personal hearing in November 1997, the 
veteran rendered testimony regarding these issues, which the 
Board construes as a notice of disagreement with the RO's 
March 1997 determination.  Thus, the March 1997 denial is not 
considered to be final, and new and material evidence 
analysis is not required, with regard to the claim for 
service connection for osteoarthritis of the knees and feet.  
38 C.F.R. §§ 3.103(b), 3.160(c) and (d).  The Board notes 
that in August 1999 the RO issued a statement of the case on 
the issue of whether new and material evidence had been 
submitted to reopen the claim, rather than de novo 
consideration of the claim for service connection.  The Board 
has recharacterized the issue on appeal as set forth on the 
title page of this decision.  Accordingly, the Board must 
remand this case for an initial determination of entitlement 
to service connection by the RO to ensure the veteran's due 
process rights.

Further, while a copy of a RO Hearing Officer's decision in 
April 1998 was provided to the veteran, neither the veteran 
nor his representative has been provided a statement of the 
case on the issue of service connection for a shoulder 
disability.  Where a statement of the case has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Service connection was established for hearing loss by a 
rating decision in April 1998.  No disagreement has been 
expressed with the rating assigned for that disability.  As 
such, there exists no separate issue relative to the service-
connected hearing loss for appellate consideration.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for osteoarthritis 
of the knees and feet, and shoulder 
disability, since service.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  Such notification must be in 
compliance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a) 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A)  A 
copy of the notice must be associated 
with the claims file. 

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of any 
shoulder disability, and osteoarthritis 
of the knees and feet.  All indicated 
tests, studies and X-rays should be 
accomplished.  The examiner must provide 
an opinion as to whether it is as least 
as likely as not that a shoulder 
disability, and/or osteoarthritis of the 
knees and feet, are etiologically related 
to the veteran's period of active 
service.  A complete rationale for any 
opinion expressed should be provided. The 
claims folder and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  If indicated, the RO should afford 
the veteran a VA social and industrial 
survey to assess his day-to-day 
functioning and the impact, if any, of 
his service-connected disabilities on his 
ability to engage in gainful employment.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required clinical opinions to ensure 
that such are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Thereafter, the RO should readjudicate 
the issues on appeal, as well as 
entitlement to service connection for a 
shoulder disability.  If any benefit 
sought remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case, which 
reflects RO consideration of all 
additional evidence, and the opportunity 
to respond.  The veteran and his 
representative should be apprised of any 
further action necessary to perfect an 
appeal with regard to the issue of 
entitlement to service connection for a 
shoulder disability.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



